IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

CHARLES AND VIRGINIA                 NOT FINAL UNTIL TIME EXPIRES TO
BARNES,                              FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellants,
                                     CASE NO. 1D14-493
v.

BERKSHIRE PLANNED
COMMUNITY HOMEOWNERS
ASSOCIATION, INC., et al.,

      Appellee.


_____________________________/

Opinion filed November 7, 2014.

An appeal from the Circuit Court for Clay County.
Don H. Lester, Judge.

Charles Stambaugh of Stambaugh & Associates, P.A., Jacksonville, for Appellants.

Michael Fox Orr and Jeremy M. Paul of Dawson/Orr Professional Association,
Jacksonville, for Appellee.




PER CURIAM.

      AFFIRMED.

BENTON, VAN NORTWICK, and CLARK, JJ., CONCUR.